Case 20-10343-LSS Doc 3693 Filed 05/12/21 Page1of2

a

Soustee Laat Sel beg Silveritesy

T Atmos Dout Knot Wwoee to Rexid
AL SACL btterad VO Lave 4Anis CUO | most
oo y Die. 3 one. Ay mes +. Fat Ore lpave® Bane.
My Miro RaueS jb, Krys Le wolr 90 fe Sco
Meet wt 3 pasp Was ULsungy thelit to Lene: Le welp

SLB FT jp bnesiedeces He tis Kuug A-Bout Lte thee Pople hare Kner
Vy Life : LT yt wert trom to pha tenure they ave
TA Oud Ccvetep UP

SII

LUNE $f)

HUI

. 7 13g 39 4 9tu
119
ST '6 WY 2| AVA 1202

34 VM
{4nd

/

 

 
 

Case 20-10343-LSS Doc 3693 Filed 05/12/21 Page 2 of 2

 

cua Re
fl tPPr
2 b> ps
. fegic
G oe Ss .

AD¥O%
a
i

A

IND

1S Bq [27978

ag mthiw-) 1 > cag
TUS FUAA) UL fea] A2h

—
_ Aa
= 4) oo
= a! zs &
= b
= y
—_ en
ous © (
= (ih
= ‘ ye
= = oO ,
"a € nt
=. nm ©

A3Y¥Od

WSN / ya

 

 
